                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 DANNY RAY SMOTHERMAN,                          )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.:   4:16-CV-88-TAV-SKL
                                                )
 NICOLE GALARDY, Sergeant,                      )
 RICKY REED, Sergeant,                          )
 BECKY LNU, Nurse,                              )
 FNU JACKSON, Sergeant, and                     )
 FNU SOLOMAN, T.O. Officer,                     )
                                                )
               Defendants.                      )


                               MEMORANDUM OPINION

        This pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 is before the

 Court for consideration of dismissal. On June 25, 2020, the Court entered an order allowing

 Plaintiff fourteen (14) days from the date of entry of the order to show cause as to why this

 matter should not be dismissed based on his failure to report his change of address to the

 Clerk [Doc. 43]. The Court warned Plaintiff that if he failed to timely comply with the

 order, this action would be dismissed [Id. at 2]. More than fourteen (14) days have passed,

 and Plaintiff has not complied with the Court’s order. Further, the United States Postal

 Service returned the Court’s mail containing the order as undeliverable with a notation

 indicating that Plaintiff had been paroled and was no longer at the facility [Doc. 44]. The

 Court has no other address on record for Plaintiff.

        Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to

 dismiss a case for “failure of the plaintiff to prosecute or to comply with these rules or any



Case 4:16-cv-00088-TAV-SKL Document 45 Filed 08/10/20 Page 1 of 3 PageID #: 172
 order of the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483

 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir.

 1999). The Court examines four factors when considering dismissal under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
        whether the adversary was prejudiced by the dismissed party’s conduct; (3)
        whether the dismissed party was warned that failure to cooperate could lead
        to dismissal; and (4) whether less drastic sanctions were imposed or
        considered before dismissal was ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply

 with the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically,

 it appears that Plaintiff did not receive the order because he failed to update his address

 and/or monitor this action as this Court’s Local Rule 83.13 requires. As such, the first

 factor weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the

 Court’s order has prejudiced Defendants, who have expended time and resources filing

 answers to Plaintiff’s complaint [see, e.g., Docs. 32, 40]. As such, this factor weighs in

 favor of dismissal.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this

 case if he failed to comply with the Court’s order, and it repeatedly advised Plaintiff of his

 duty to update his address with the Court [see, e.g., Doc. 43]. As such, this factor weighs

 in favor of dismissal.




                                               2


Case 4:16-cv-00088-TAV-SKL Document 45 Filed 08/10/20 Page 2 of 3 PageID #: 173
          Finally, as to the fourth factor, the Court finds that alternative sanctions would not

 be effective. Plaintiff was a prisoner proceeding proceed in forma pauperis [Doc. 3] and

 he has not pursued this case since filing a response with the Court more than seven (7)

 months ago [Doc. 30]. Therefore, this factor weighs in favor of dismissal.

          Accordingly, for the reasons set forth above, the Court concludes that the relevant

 factors weigh in favor of dismissal of Plaintiff’s action pursuant to Rule 41(b).

          The Court CERTIFIES that any appeal from this order would not be taken in good

 faith.

          AN APPROPRIATE ORDER WILL ENTER.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                3


Case 4:16-cv-00088-TAV-SKL Document 45 Filed 08/10/20 Page 3 of 3 PageID #: 174
